DETAILED ACTION
Claims 1-5 were subjected to restriction requirement mailed on 04/11/2022.
Applicants filed a response, and elected species (a) and subspecies (a-ii), amended claim 1 and cancelled claims 3 and 5, with traverse on 05/05/2022.
Claims 1-2 and 4 are pending.
Claims 1-2 and 4 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims species (a) and subspecies (a-ii) in the reply filed on 05/05/2022 is acknowledged.  This is not found persuasive because the reason set forth below.
Applicants primarily argue:
“It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application. Moreover, because at least generic claim 1 should be in condition for allowance, this Election of Species Requirement should also be overcome and withdrawn.”

Remarks, p. 1
The examiner respectively traverses as follows:
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as species (a) to species (b); subspecies (a-i) to subspecies (a-ii); and subspecies (b-i) to (b-iii) are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. as set forth in page 3 of the previous Office Action mailed 04/11/2022. 
Therefore, given that the Examiner has properly established that as species (a) to species (b); subspecies (a-i) to subspecies (a-ii); and subspecies (b-i) to (b-iii) lack unity as set forth in page 3 of the Office Action mailed 04/11/2022, it is the Examiner's position that the election is proper.

The requirement is still deemed proper and is therefore made FINAL.

Applicant timely traversed the restriction (election) requirement in the reply filed on 05/05/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/CN2020/095757, filed 06/12/2020) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN201910899819.9, filed 09/23/2019) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1, lines 3-4, recites a phrase “a catalyst”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the composite catalyst”.
Claim 1, line 4, recites a phrase “the prepared catalyst”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the prepared composite catalyst”.
Claim 1, line 6, recites a phrase “small-sized catalyst”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the composite catalyst”.
Claim 1, line 7, recites “Fe3+” and “Sn3+”. It is suggested to amend “Fe3+” and “Sn3+” to “Fe3+” and “Sn3+”.
Claim 1, line 10, recites a phrase “the molar ratio”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “a molar ratio”.
Claim 1, line 11, recites a phrase “the catalyst”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the composite catalyst”.
Claim 1, line 12, recites a phrase “the growth”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “a growth”.
Claim 1, line 15, recites a phrase “the concentration”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “a concentration”.
Claim 1, line 17, recites a phrase “the density range”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “a density range”.
Claim 1, lines 17-18, recites a phrase “1x109/cm-2 to 5x1010/cm-2”. It is suggested to amend the phrase to “1x109/cm-2 to 5x1010/cm-2”.
Claim 1, line 20, recites a phrase “the purity”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “a purity”.
Claim 2, lines 3 and 5, it is suggested to amend “Fe3+” to “Fe3+”.
Claim 2, lines 4 and 5, it is suggested to amend “Sn4+” to “Sn4+”.
Claim 2, line 5, it is suggested to amend “step (1)” to “the step (1)”.
Claim 2, line 6, recites “Fe2O3” and “SnO2”. It is suggested to amend “Fe2O3” and “SnO2” to “Fe2O3” and “SnO2”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites a phrase “Fe-Sn-O nanoparticles”. It is unclear this phrase refers to the small-sized catalyst particles recited in claim 1, line 2, or this phrase refers to nanoparticles different from the small-sized catalyst particles recited in claim 1, line 2. The examiner interprets that this phrase refers to the small-sized catalyst particles recited in claim 1, line 2. If the interpretation is accurate, it is suggested to amend the phrase to “the small-sized catalyst particles comprising Fe-Sn-O”.

Claim 1, line 3, recites a phrase “the nanoparticles”. It is unclear this phrase refers to the small-sized catalyst particles recited in claim 1, line 2, or this phrase refers to nanoparticles different from the small-sized catalyst particles recited in claim 1, line 2. The examiner interprets that this phrase refers to the small-sized catalyst particles recited in claim 1, line 2. If the interpretation is accurate, it is suggested to amend the phrase to “the small-sized catalyst particles”.

Claim 1, line 9, recites a phrase “composite catalyst powder”. It is unclear this phrase refers to the composite catalyst recited in claim 1, line 2, or this phrase refers to a precursor of the composite catalyst recited in claim 1, line 2. The examiner interprets that this phrase refers to the composite catalyst recited in claim 1, line 2. If the interpretation is accurate, it is suggested to amend the phrase to “the composite catalyst”.

Claim 1, lines 9-10, recites a phrase “the composite catalyst powder”. It is unclear this phrase refers to the composite catalyst recited in claim 1, line 2, or this phrase refers to a precursor of the composite catalyst recited in claim 1, line 2. The examiner interprets that this phrase refers to the composite catalyst recited in claim 1, line 2. If the interpretation is accurate, it is suggested to amend the phrase to “the composite catalyst”.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation less than 100 nm in line 3, and the claim also recites 10 to 100 nm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 1, line 13, recites a phrase “CVD method”. It is unclear if the phrase refers to the method of thermal chemical vapor deposition (CVD) recited in claim 1, line 5, or a different CVD method. The examiner interprets the phrase refers to the method of thermal chemical vapor deposition (CVD) recited in claim 1, line 5. If the interpretation is accurate, it is suggested to amend the phrase to “the method of thermal CVD”.

Claim 1, line 14, recites a phrase “the prepared composite catalyst powder”. It is unclear this phrase refers to the synthesized composite catalyst recited in claim 1, lines 12-13, or this phrase refers to a precursor of the synthesized composite catalyst recited in claim 1, lines 12-13. The examiner interprets that this phrase refers to the composite catalyst recited in claim 1, lines 12-13. If the interpretation is accurate, it is suggested to amend the phrase to “the synthesized composite catalyst”.

Claim 1, line 15, recites a phrase “the dispersion liquid”, which lacks antecedent basis. It is unclear what the phrase refers to, e.g. a dispersion mixture prepared from the dispersing step in claim 1, line 14, or a dispersion liquid used for the dispersing step in claim 1, line 14. The examiner interprets that the phrase refers to a dispersion mixture prepared from the dispersing step in claim 1, line 14. If the interpretation is accurate, it is suggested to add “to prepare a dispersion liquid” after “water or ethanol” in claim 1, line 14.
Claim 1, line 15, recites a phrase “the substrate”, which lacks antecedent basis. It is unclear whether the phrase refers a substrate used in previous steps, or a substrate newly introduced at this step. The examiner interprets that this phrase refers to substrate newly introduced at this step. If the interpretation is accurate, it is suggested to amend the phrase to “a substrate”.

Claim 1, line 16, recites a phrase “the catalyst dispersion liquid”, which lacks antecedent basis. It is unclear whether the phrase refers the dispersion liquid recited in claim 1, line 15, or a different liquid. The examiner interprets that this phrase refers to the dispersion liquid recited in claim 1, line 15. If the interpretation is accurate, it is suggested to amend the phrase to “the dispersion liquid”.

Claim 1, line 16, recites a phrase “the surface”, which lacks antecedent basis. It is unclear what the phrase refers to, e.g., a top surface, a bottom surface, an internal surface, or an external surface etc. The examiner interprets the phrase refers to any surface. If the interpretation is accurate, it is suggested to amend the phrase to “a surface”.

Claim 1, lines 17-18, recites a phrase “a density range of the catalyst on the surface of the substrate is 1x109/cm-2 to 5x1010/cm-2”. However, it is unclear what the phrase refers to, as no unit is given for 1x109 or 5x1010. The examiner interprets any density range of the catalyst on the surface of the substrate.

Claim 1, line 18, recites a phrase “uniform support”. However, the term “uniform” is a relative term which renders the claim indefinite. The term “uniform” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1, line 18, recites a phrase “mutual accumulation”. However, it is unclear what the phrase refers to, as “mutual” indicates involving two components, and it is unclear what the other component is besides catalyst particles that would accumulate on the substrate. Clarification is requested. 

Claim 1, line 19, recites a phrase “the dried substrate”, which lacks antecedent basis. It is unclear whether the phrase refers to a dried substrate obtained from the substrate recited in claim 1, line 19, or the phrase refers to a dried substrate obtained different from the substrate recited in claim 1, line 19. The examiner interprets that the phrase refers to a dried substrate obtained from the substrate recited in claim 1, line 19. Clarification is requested. 

Regarding dependent claims 2 and 4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 2, line 3, recites a phrase “the soluble Fe3+ salt used in the preparation process includes”. It is unclear what the phrase refers to, i.e., the soluble Fe3+ salt used in the preparation process is selected from the alternatives recited, or the soluble Fe3+ salt used in the preparation process comprises all the components listed. The examiner interprets the phrase refers to the soluble Fe3+ salt used in the preparation process is selected from the alternatives recited. If the interpretation is accurate, it is suggested to amend the phrase to “the soluble Fe3+ salt used in the preparation process is selected from”.

Claim 2, lines 3-4, recites a phrase “but is not limited to, ferric chloride, ferric nitrate, ferric sulfate and the like”. However, it is unclear what the phrase refers to. 

Firstly, it is unclear if the listed ferric chloride, ferric nitrate, ferric sulfate is required in the claim. 
Secondly, the phrase “but is not limited to” and “the like” render the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “but is not limited to” and “the like”), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d). 
Thirdly, “the like” extends the scope of the claims so as to render them indefinite since it is unclear what “the like” is intended to convey. 

Claim 4, line 3, recites a phrase “the substrates”. It is unclear that the phrase refers to, as only the substrate (i.e., singular) is recited in claim 1. The examiner interprets that the phrase refers to “the substrate” recited in claim 1. Interpretation is speculative. Clarification is requested. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Highly efficient synthesis of carbon nanocoils by catalyst particles prepared by a sol-gel method, Carbon, 2010, 48, 170-175 (Li), in view of Zheng et al., Quasicubic α-Fe2O3 nanoparticles with excellent catalytic performance, J. Phys. Chem. B, 2006, 110, 3093-3097 (Zheng), and Nakayama et al., WO 2004067169 A1 (Nakayama), and Higashi, WO 2010035439 A1 (Higashi) and Okazaki et al., US 2009/0047206 A1 (Okazaki).
The examiner has provided a machine translation of Nakayama et al., WO 2004067169 A1 and a machine translation of Higashi, WO 2010035439 A1. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1-2 and 4, Li teaches carbon nanocoils (CNCs) have been synthesized by thermal chemical vapor deposition (CVD) using Fe–Sn–O catalyst (i.e. a composite catalyst) prepared by a sol–gel process (Li, Abstract). 
Li further discloses Fe2(SO4)3/SnCl2, FeCl3/SnCl2 and Fe(NO3)3/SnCl2 were chosen as the catalyst precursors; catalyst particles were dispersed on SiO2 substrate (reading upon SiO2 chips); carbon nanocoils were synthesized on these substrates in a thermal CVD system (reading upon efficiently catalyzing the growth of carbon nanocoils with the synthesized composite catalyst by adopting CVD method, and realizing uniform support and mutual accumulation and contact of catalyst particles on the substrate, and putting the substrate in a CVD system, and synthesizing the high-purity carbon nanocoils by CVD) (Li, page 171, section 2. Experimental).
While Li does not explicitly disclose cleaning the substrate and the substrate is dried, it would have been obvious to a person of ordinary skill in the art to clean the SiO2 substrate of Li and dry it to prevent impurities and contaminations. 

Li further discloses the sizes of grain catalysts are approximately 250 and 150 nm (reading upon a composite catalyst formed by multiple small-sized catalyst particles) (Li, page 171, section 3.1., 1st paragraph).

Li does not explicitly disclose (a) Fe–Sn–O nanoparticles with a size of less than 100 nm or 10 to 100 nm; (b) using a soluble Sn4+ or a tin oxide as raw materials; (c) using a solvothermal method; (d) the molar ratio of Fe to Sn in the catalyst is 5-1-30:1; (e) dispersing the prepared composite catalyst powder in a solvent such as water or ethanol, where the concentration of the dispersion liquid is 0.01 to 1 mg/ml; drop-coating, spin-coating or spray-coating the catalyst dispersion liquid onto the surface of the substrate, wherein the density range of the catalyst on the surface of the substrate is 1 x 109/cm-2 to 5 x 1010/cm-2; (f) wherein the purity of the carbon nanocoil is larger than 95%.

With respect to the difference (a) and (c), Li further discloses the sizes of grain catalysts are approximately 250 and 150 nm (Li, page 171, section 3.1., 1st paragraph).
Zheng teaches uniform quasicubic Fe2O3 nanoparticles synthesized by a simple solvothermal method (Zheng, Abstract). 
As Zheng expressly teaches, monodispersed single-crystalline quasicubic α-Fe2O3 nanoparticles about 40 nm in size are synthesized using ferric nitrate in the presence of poly(N-vinyl-2-2pyrrolidone), and using a mediated N-dimethylformamide (DMF) solvothermal route,; the as-prepared quasicubic α-Fe2O3 is a much superior catalyst in terms of thermal stability in catalytic reaction.
Furthermore, Nakayama teaches producing carbon nanocoils with indium-tin-iron based catalyst (Nakayama, Abstract).
Nakayama expressly teaches that the catalyst fine particles can be positively utilized as the catalyst nucleus at the tip of the tube, and the carbon nanocoils having a uniform size corresponding to the diameter of the catalyst fine particles can be mass-produced on the substrate (i.e., the diameter and uniformity of carbon nanocoils correspond to the diameter of the catalyst particle size) (Nakayama, 2nd paragraph).
Both Zheng and Nakayama are analogous art as Zheng is drawn to synthesis of Fe2O3 nanoparticles as a catalyst and Nakayama is drawn to producing carbon nanocoils with a tin and iron mixed oxide-based catalyst.
In light of the motivation of using a solvothermal method to synthesize nanoparticles as taught by Zheng, and using catalyst with fine and uniform size to produce carbon nanocoils as taught by Nakayama, it therefore would have been obvious to a person of ordinary skill in the art to use a solvothermal method to synthesize the Fe–Sn–O catalyst of Li, to produce catalyst of fine and uniform size (e.g., monodispersed nanoparticles about 40 nm in size), in order to obtain catalysts of superior thermal stability and to produce carbon nanocoils having a uniform size, and thereby arrive at the claimed limitations. 
	

With respect to the difference (b), Li further discloses Fe2(SO4)3/SnCl2, FeCl3/SnCl2 and Fe(NO3)3/SnCl2 were chosen as the catalyst precursors; heating in air at 700°C for 3 h for the generation of catalyst particles containing the oxides of iron and tin (i.e., SnO) (Li, page 171, section 2. Experimental).
Higashi teaches a process and an apparatus for producing a carbon nanocoil (Higashi, Abstract). Higashi specifically teaches Sn is used as a catalyst as a tin oxide such as SnO or SnO2 (Higashi, page 4, 9th paragraph).
	Higashi is analogous art as Higashi is drawn to a process and an apparatus for producing a carbon nanocoil.
In light of the disclosure of Higashi of the equivalence and interchangeability of using SnO as disclosed in Li (Li, page 171, section 2. Experimental), with SnO2, which would necessarily require a soluble Sn4+ salt (e.g. SnCl4/tin tetrachloride) in the method of Li, as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use a soluble Sn4+ salt as one of the catalyst raw materials in Li in view of Zheng and Nakayama, and thereby arrive claimed invention.


With respect to the difference (d) and (f), Higashi further teaches the molar ratio of Fe to Sn is 2 to 30 (i.e., 2:1 – 30:1) (Higashi, page 4, 5th paragraph). 
As Higashi expressly teaches, by setting the molar ratio of Fe and Sn within such a range, high-purity carbon nanocoils can be produced more efficiently (Higashi, page 4, 5th paragraph).
In light of the motivation of setting the molar ratio of Fe and Sn within 2 to 30 (i.e., 2:1 – 30:1), it therefore would have been obvious to a person of ordinary skill in the art to set the molar ratio of Fe and Sn in the method of Li in view of Zheng, Nakayama and Higashi, to be within 2 to 30, in order to produce high-purity carbon nanocoils. The molar ratio of Fe and Sn within 2 to 30 encompasses the range of the present limitation. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Furthermore, although there are no disclosures on the amounts of purity of the carbon nanocoils being larger than 95% as presently claimed in Li in view of Zheng, Nakayama and Higashi, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the molar ratio of Fe and Sn, in order to obtain carbon nanocoils of high purity, including the presently claimed, and thereby arrive at the claimed invention. 
	

With respect to the difference (e), Li in view of Zheng, Nakayama and Higashi further discloses catalyst particles were dispersed on SiO2 substrate (Li, page 171, section 2. Experimental). Li in view of Zheng, Nakayama and Higashi does not explicitly disclose the details on how to disperse the catalyst particles on the SiO2 substrate.
Okazaki teaches catalyst particles for production of carbon nanocoil (Okazaki, Abstract), the catalyst particles have a center portion that is a particle of SnO2 and a particle of a transition metal or an oxide thereof attached to the center portion (Okazaki, [0054]), wherein Fe3O4 is preferred (Okazaki, [0061]).
Okazaki specifically teaches the Fe3O4 particulates were obtained in an amount of 0.23065 g (Okazaki, [0108]); the Fe3O4 particulates were washed with ethanol added in the beaker (by adding about 50 mL of ethanol) (Okazaki, [0110]); the washing of the Fe3O4 particulates was carried out by repeating this operation 2 or 3 times; in the last round of the washing, the supernatant was not removed, thereby obtained a dispersion solution in which the Fe3O4 particulates were dispersed in ethanol (i.e., 50 ml of ethanol) (Okazaki, [0111]); SnO2 powder was added and a weight ratio of Fe3O4: SnO2 was 1:5; a diluted ethanol dispersion solution was prepared by dropping, into 100 mL or more of ethanol, 1 m of the ethanol dispersion solution of the catalyst particles obtained in Example 1, and then, "gently" stirring the resultant mixture (Okazaki, [0121]); a 1 cm x1 cm Si substrate was set on a spin coater; on the Si substrate thus set on the spin coater, a few drops of the diluted ethanol dispersion solution of the catalyst particles were dropped, and spin-coated for 2 mins; thereby, a Si substrate on which the catalyst particles were dispersed (Okazaki, [0122]).
Therefore, Okazaka teaches a concentration of the dispersion liquid of 0.274 mg/ml or lower (i.e., (0.23065+0.23065*5)*1/50/(1+100)*1000= 0.274 mg/ml).
Okazaki is analogous art as Okazaki is drawn to catalyst particles for production of carbon nanocoil.
In light of the disclosure of dispersing catalyst in ethanol, with a concentration of the dispersion liquid of 0.274 mg/ml or lower, using a spin-coater to disperse catalyst particles on a substrate of Okazaka, it therefore would have been obvious to a person of ordinary skill in the art to adopt the same method to disperse catalyst particles on SiO2 substrate in Li in view of Zheng, Nakayama and Higashi, by dispersing the Fe–Sn–O catalyst in ethanol, with a concentration of the dispersion liquid of 0.274 mg/ml or lower, using a spin-coater to disperse catalyst particles, with reasonable expectation of success.

Furthermore, given that Li in view of Zheng, Nakayama, Higashi and Okazaki teaches an identical or substantially identical dispersing method, including the raw material, concentration of the dispersion liquid and coating method, it therefore would be necessary that Li in view of Zheng, Nakayama, Higashi and Okazaki would meet the claimed density range of the catalyst on the surface of the substrate. 
Alternatively, it would have been obvious to a person of ordinary skill in the art to vary the density of the catalyst on the surface of the substrate, in order to grow varying amount of carbon nanocoils on the substrate, and thereby arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                   

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                                                                              
May 19, 2022